Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 1 of 16 Page ID #:59




                    Exhibit “A”
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 2 of 16 Page ID #:60
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 3 of 16 Page ID #:61




                    Exhibit “B”
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 4 of 16 Page ID #:62
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 5 of 16 Page ID #:63
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 6 of 16 Page ID #:64
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 7 of 16 Page ID #:65
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 8 of 16 Page ID #:66
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 9 of 16 Page ID #:67
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 10 of 16 Page ID #:68




                     Exhibit “C”
    Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 11 of 16 Page ID #:69
                                                       Law Office s of
                                             GREG S. BERNSTEIN
                                                 A Professional Corporation


                                               301 N. Canon Drive, Suite 318
                                             Beverly Hills, California 90210-4726
                                                 Telephone: (310) 247-2790
                                                 Facsimile: (310) 247-2791
                                               Internet: www.thefilmlaw.com



          GSB Client File:                                                          GREG S. BERNSTEIN
American Society of Cinematographers                                                  Direct Dial: (310) 247-2799
                                                                                     E-mail: greg@thefilmlaw.com
                                                     August 25, 2020

         VIA EMAIL

         Higbee & Associates
         Attn: Josh Cannon
         1504 Brookhollow Dr., Suite 112
         Santa Ana, CA 92705

                    Re:       American Society of Cinematographers - Claim Number: 556297

         Dear Mr. Cannon:

                    This office represents the American Society of Cinematographers (the “ASC”).

                Your letter and emails to the ASC concerning the above referenced matter has
         been referred to this office for response.

                As experienced lawyers in the field of copyright, you are aware that the use of
         the image in the context it was used, in a blog post on a website devoted to
         photography and photographic techniques, in a non-commercial setting, where the
         author used it as an example of what he refers to as “combining,” is unequivocally
         protected by fair use.

                 “Notwithstanding the provisions of sections106 and 106A, the fair use of a
         copyrighted work . . . for purposes such as criticism, comment, news reporting, teaching
         (including multiple copies for classroom use), scholarship, or research, is not an
         infringement of copyright.”17 U.S. Code §107. See, among others, examples of
         photographic uses in Nunez v. Caribbean Int’l News Corp., 235 F.3d 18 (1st Cir. 2000);
         Katz v. Chevaldina, No. 14-14525 (11th Cir. 2015); Clark v. Transportation Alternatives,
         Inc. 18 Civ. 9985 (VM) (S.D.N.Y. Mar. 18, 2019).

                 While you pointed out your right to collect legal fees, you failed to mention the
         court typically imposes such on a plaintiff in limited cases, but also that your client can
         be found liable to our client for attorney’s fees for bringing an action which should not
         have been brought or maintained. Moreover, your firm can be found liable for sanctions
         for bringing or maintain a copyright claim that is legally frivolous and if conduct of
         counsel is unreasonable and vexatious. 28 U.S.C. Section 1927. See Clark for a
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 12 of 16 Page ID #:70




   Higbee & Associates
   August 25, 2020
   Page 2



  discussion concerning a law firm that was what some would refer to as a “copyright troll”
  and the court weighing whether to impose frivolous-filing sanctions on plaintiff's counsel
  for bringing numerous frivolous cases that "test the limits of the Court's presumption of
  good faith."

        We trust that your knowledge of fair use and review of the context in which the
  photo was used puts an end to this matter.

          This letter is not intended to constitute a complete recitation of all of our client’s
  claims or a waiver of any rights our client may have with respect to the foregoing. Our
  client reserves all rights and remedies of every kind and nature with respect to the
  matters set forth herein.



                                               Sincerely,


                                               Greg S. Bernstein


  GSB/jlk

  cc: Terry McCarthy
      Stephen Lighthill
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 13 of 16 Page ID #:71




                     Exhibit “D”
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 14 of 16 Page ID #:72


  From:    Theodore Sell tsell@higbeeassociates.com
Subject:   Re: Copyright - American Society of Cinematographers - Howard Schatz - 556297
   Date:   August 28, 2020 at 9:57 AM
     To:   Josh Cannon jcannon@higbeeassociates.com
    Cc:    greg@thefilmlaw.com

       Thank you Josh.

       Mr. Bernstein,

       Your reference of “copyright troll” and warning of frivolousness is both unprofessional and misplaced. There is no entrapment or
       litigation plans here; just copyright holders protecting their copyrights. It is sad that an organization that has many copyright holders
       among its members would so attack other copyright holders for protecting themselves when, conversely, a court would fault our clients
       for not having searched out potential infringements. I don’t suppose your client’s members allow others to take and use their works
       without permission under any and all circumstances?

       As for Fair Use, first, it is a defense. What we do have here is a prima facie case for copyright infringement as such exists where a
       plaintiff can show (1) ownership of a valid copyright and (2) unauthorized use of constituent elements of the work that are original. See
       17 USC 410(c) and Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991). If there is a
       Fair Use defense to be made, it for you to make, not us.

       Now that you have brought it up - though in severely truncated form, it is not clear to us that this use is Fair Use. This case is unlike in
       Nunez and Katz, where the stories were about thosee images and the actions shown only in those images, which made the images
       newsworthy. Here, these images are not essential to the story, merely illustrative, and therefore not Fair Use as "[u]sing a photo for
       the precise reason it was created does not support a finding that the nature and purpose of the use was fair." BWP Media USA, Inc. v.
       Gossip Cop Media, Inc. 196 F.Supp. 3d 395, 407 (S.D.N.Y. 2016) citing Fitzgerald v. CBS Broadcasting, Inc., 491 F. Supp. 2d 177 (D.
       Mass. 2007) (finding a news outlet's use of a photojournalist's image of an arrest for the purpose of reporting on that arrest not
       transformative, as it used the photograph for the precise reason it was created). As there was no actual transformation, the use
       cannot be Fair.

       Since you did not analyze the other three factors, neither do we except to point out your client’s use fails those factors as well.

       As such, this matter is not ended or closed - especially since your client continues to infringe the image. If your client wants to avoid
       litigation, including paying of Statutory Damages and our client’s Attorneys’ Fees - as well as other damages likely to be found in
       Discovery, it must cease the infringement and make restitution.

       Theodore (Ted) W. Sell, Esq.
       Colorado Bar No. 44157
       Attorney at Law - Copyright Division
       Law Firm of Higbee & Associates
       1504 Brookhollow Dr. Suite 112
       Santa Ana, CA 92705
       mailto:tsell@higbeeassociates.com
       Phone: (657) 229-6215

       This electronic mail message and any attachment is confidential and may also contain privileged attorney-client information or work
       product. If you are not the intended recipient, or the person responsible to deliver it to the intended recipient, you may not use,
       disseminate, distribute or copy this communication. If you have received the message in error, please immediately notify us by reply
       electronic mail or by telephone and delete this original message. Thank you very much.

           On Aug 25, 2020, at 3:42 PM, Josh Cannon <jcannon@higbeeassociates.com> wrote:

           Mr. Bernstein,

           Thank you for your letter. I have Cc’d Attorney Theodore Sell here to review and respond to your claim of Fair Use.

           Thank you,

           Josh Cannon
           Claims Resolution Specialist - Copyright Enforcement Division
           Law Offices of Higbee & Associates (www.HigbeeAssociates.com)
           1504 Brookhollow Dr. Suite 112,
           Santa Ana, CA 92705
           Direct: (714) 617-8341
           Office: (800) 716-1245
           Fax: (714) 597-6559

           Claims Resolution Specialists are non-attorney staff members who assist attorneys in attempting to resolve
           copyright claims prior to litigation. All correspondence is reviewed by staff attorneys.
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 15 of 16 Page ID #:73




                     Exhibit “E”
Case 2:20-cv-08607-ODW-JC Document 20-1 Filed 11/20/20 Page 16 of 16 Page ID #:74
